Citation Nr: 1455440	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  10-32 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that denied a claim to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

In May 2012, the Veteran testified during a travel board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  In May 2014, the Board reopened the claim, recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and remanded the claim for further development.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets any additional delay, a remand is necessary so that VA can fulfill the duty to assist the Veteran in obtaining evidence to substantiate a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. 5103A (West 2002 & Supp. 2014), 38 C.F.R. 3.159(c) (2014).  That duty includes assisting the Veteran in obtaining relevant evidence identified by the Veteran.  38 C.F.R. 3.159(c) (2014).  

The Veteran asserts that in the spring of 1975 she experienced an in-service event that resulted in psychological injury, an overdose of pain pills, and a subsequent hospital admission.  The Veteran has credibly and competently reported that immediately after the in-service injury she received psychological treatment, and was admitted at Portsmouth Naval hospital in Virginia.  While the Veteran's service treatment records contain evidence of prior treatment at the U.S. Naval Hospital, there is no record of treatment at Portsmouth in her service treatment records.  However, a review of the Veteran's service personnel records reveals a May 1975 report from Portsmouth Virginia stating that the Veteran was admitted to the Portsmouth hospital on May 23, 1975.  

In response to a request for treatment information, in August 2009, the Veteran submitted VA Form 21-4142 with the date range of her treatment at Portsmouth Naval hospital in 1975.  An August 2009 Personnel Information Exchange System (PIES) request was sent for Portsmouth inpatient records specifically regarding a "suicide attempt."  A PIES response noted that no records were located.  A December 2009 formal finding of unavailability of service records was completed by the RO based on the August 2009 PIES request and subsequent response.  The Board notes, however, that the December 2009 formal finding in actuality is not a formal finding but basically a documentation of one request to obtain Portsmouth treatment records specifically identified as treatment for a "suicide attempt."  Since the RO made one attempt to obtain the Portsmouth treatment records, and that request was so narrowly tailored in scope, the Board finds that another attempt to obtain the Portsmouth records should be made based on the above report of admission on May 23, 1975.  

Per the May 2014 Board remand instructions, the Veteran was scheduled for a VA psychological examination.  The examiner diagnosed the Veteran with unspecified depressive disorder with features of anxiety and opined that it was less likely than not related to service.  The examiner's rationale for that opinion was based in part on the lack of corroborating evidence of a drug overdose and resulting hospital admission, namely the Portsmouth Naval hospital records.  As the record contains evidence of the Veteran's admission to the Portsmouth Naval hospital in May 1975, an addendum opinion should be obtained which takes that hospital admission into specific consideration.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the NPRC and all other appropriate agencies and request hospitalization and mental health records for the Veteran pertaining to any treatment received in May 1975 at the Portsmouth Naval Hospital in Virginia.  If no such records can be obtained, the attempts to obtain the records should be documented in the claims file.

2.  Return the claims file to the examiner who examined the Veteran in June 2014 in order to provide an addendum to the opinion provided at that time.  Specifically, the VA examiner, for the purposes of the examination, should accept the Veteran's representation that the Portsmouth hospitalization occurred as the Veteran has described.  

The examiner should address whether it is at least as likely as not (i.e. 50 percent probability or greater) that any current diagnosis of depression or other psychiatric disability had its onset or is otherwise related to the Veteran's service, to include the May 1975 hospitalization for a drug overdose.  

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided. 

A new examination is not required unless deemed necessary by the examiner or the examiner who conducted the June 2014 examination is no longer available.

3.  After any additional notification and/or development that the RO/AMC deems necessary is undertaken, the Veteran's claims should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a new supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue on appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




